Citation Nr: 1737850	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back condition, claimed as lumbar stenosis.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a stomach condition.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. New York, New York. 

The Board acknowledges that the psychiatric disability issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  In light of the evidence of record reflecting additional psychiatric diagnoses, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the claims file appears to be incomplete.  For example, a review of the July 2014 statement of the case indicates that the Veteran's notice of disagreement (NOD) was received in December 2013, however, a copy of the NOD is not of record.  

Additionally, in a May 2012 medical opinion by the appellant's treating physician, the physician indicated that letters discussing the Veteran's psychiatric disability were provided in November 2010, December 2010, and March 2011.  In an August 2014 medical opinion, the physician also indicated that an August 2013 letter was provided.  However, the November 2010, December 2010, March 2011, and August 2013 letters are not of record.

Lastly, the Veteran was provided a VA examination in June 2014 for his claim of service connection for a psychiatric disability.  A complete copy of the examination report has not been associated with electronic claims file.  

As the claims file is not complete, remand is required to obtain the outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take all appropriate action to ensure that the record on appeal is complete, to specifically include obtaining the December 2013 notice of disagreement, November 2010, December 2010, March 2011, and August 2013 medical letters, and the complete June 2014 VA psychiatric examination report, and associating those records with the Veteran's electronic claims file.

2.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




